Citation Nr: 0630631	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-38 918	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for major depression without psychosis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for endometriosis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for postoperative left knee disability.

4.  Entitlement to an initial compensable evaluation for 
lumbar spine strain with spondylolisthesis at L5-S1 and 
spondylolysis at L5.

5.  Entitlement to an initial compensable evaluation for a 
right knee strain.

6.  Entitlement to an initial compensable evaluation for 
migraine headaches.




REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1999 to August 
2003.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision by the RO in 
Winston-Salem, North Carolina.  Service connection was 
granted for the disabilities at issue.  By a September 2004 
decision, the RO in Lincoln, Nebraska, granted an increase in 
the veteran's initial evaluation for major depression from 10 
percent to 30 percent.  

The veteran received a medical discharge on August 31, 2003, 
while stationed at Camp Lejeune, North Carolina.  In February 
2004, she notified VA that she had moved to Nebraska.  In her 
April 2004 notice of disagreement (NOD), the veteran stated 
that she felt all of her service-connected conditions had 
worsened in severity.


REMAND

With regard to the veteran's service-connected major 
depression, the Board notes that the veteran has been 
obtaining post-discharge psychiatric treatment at the Grand 
Island VAMC.  However, the only psychiatric treatment records 
in the claims file are for July 30, 2004, and August 6, 2004.  
There is a note from the Grand Island VAMC (and the July 2004 
treatment report so indicates) that there are earlier 
treatment records available.  The Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators, regardless of whether those 
records are physically in the claims file.  See Bell v 
Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, a 
remand is necessary to obtain these VA psychiatric treatment 
records.   It would also be prudent to obtain any psychiatric 
treatment records from the Grand Island VAMC up to the 
present time.  In view of the veteran's contention in her 
April 2004 notice of disagreement that her disability had 
worsened, it would also be prudent to afford the veteran 
another psychiatric examination. 

With regard to the veteran's endometriosis, in a May 2003 
addendum report to a medical board report, a service 
department gynecologist noted that in March 2003 the veteran 
had returned with recurrence of pelvic pain after her October 
2002 laparoscopic surgery.  He had prescribed treatment of 
Lupron injection therapy for 3-6 months, followed by 
continuous oral contraceptive pill therapy after that.  He 
stated that if there was no resolution of her pain with that 
course of therapy, then he would reconsider a diagnostic 
operative laparoscopy.

In an August 2003 pre-discharge general examination at the 
Camp Lejeune Clinic, the veteran reported that she continued 
to experience pelvic pain, heavy bleeding, and irregular 
bleeding.  She was following the treatment prescribed by her 
gynecologist, and also was taking Percocet for pain 
associated with her endometriosis.  The examiner noted that 
she still required continuous treatment to control her 
endometriosis, and she was taking hormone therapy to control 
her symptoms as well.  He noted that there were subjective 
factors of dysmenorrhea and metro/menorrhagia.  Such problems 
raise the question of whether there remains any degree of 
control of symptoms by the prescribed treatment.  38 C.F.R. 
§ 4.116, Diagnostic Code 7629 (2006).  

In the same general examination, the veteran reported 
constant pain and swelling associated with her left knee; 
monthly periods of low back pain that radiated down her right 
leg lasting for about seven days each time and causing 
decreased ability to perform daily functions; constant pain 
on the medial and posterior aspects of her right knee with 
some swelling and stiffness; and frequent  migraine headaches 
with symptoms of severe headache, photophobia, and nausea, 
causing her to be bedridden.  

The veteran claimed in her April 2004 notice of disagreement, 
eight months after the above-referenced August 2003 general 
examination, that she felt that her disabilities had 
worsened.  Giving consideration to the her gynecologist's 
concerns about how the treatment for her endometriosis would 
progress, and considering that pain is a factor in most of 
the veteran's service-connected disabilities, it would be 
appropriate to obtain any relevant up-to-date treatment 
reports from the Grand Island VAMC, any relevant private 
treatment reports she may identify, and to afford her with 
examinations that address each issue on appeal.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	Ask the veteran to identify, and provide 
releases for, any additional, relevant 
private treatment records that she wants 
VA to help her obtain.  If she provides 
appropriate releases, assist her in 
obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2006).  The materials obtained, 
if any, should be associated with the 
claims file.

2.	Obtain all 2004 records of psychiatric 
treatment and any additional records of 
VA psychiatric and/or medical treatment 
up to the present time from the Grand 
Island VAMC, and from any other VA 
facility that the veteran may identify.  
The materials obtained, if any, should be 
associated with the claims file.

3.	After the foregoing development has been 
completed, schedule the veteran for a 
psychiatric examination for her major 
depression, a gynecological examination 
for the her endometriosis, and 
examinations with a physician who has 
expertise relative to her postoperative 
left knee disability; lumbar spine 
disability; right knee sprain; and 
migraine headaches.  The claims file 
should be forwarded to each examiner for 
review.  Each examiner should be asked to 
provide a detailed report assessing the 
severity of the veteran's service-
connected disabilities for which he or 
she examined the veteran.  The amount of 
limitation of motion caused by back and 
knee disabilities, if any, should be 
evaluated.  Any pain on use, pain with 
flare-up, or other functional loss should 
be quantified by equating the functional 
loss(es) to limitation of motion, 
expressed in degrees beyond that shown 
clinically.  The examinations for 
endometriosis, major depression, and 
headaches should address the pertinent 
rating criteria.  

4.	Thereafter, take adjudicatory action on 
the veteran's claims for higher initial 
ratings.  Action by the originating 
agency should include consideration of 
whether referral for consideration of an 
extraschedular rating is warranted under 
38 C.F.R. § 3.321 (2006).  If any benefit 
sought remains denied, issue the veteran 
and her representative a supplemental 
statement of the case (SSOC).  The SSOC 
should specifically put the veteran on 
notice of potentially applicable 
diagnostic criteria for rating knee 
disabilities, including 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5257, 5258, 
5260, 5261 (2006).  

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until she receives further notice, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006).

